Filed 4/10/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 89







In the Interest of S.B., III, a child



Ashley Peterson, L.C.S.W., 		Petitioner and Appellee



v.



S.B., III, a child; S.B., Jr., father, 		Respondents



         and



T.V., mother,                                                                      Respondent and Appellant 







No. 20180056









In the Interest of I.V., a child



Ashley Peterson, L.C.S.W., 		Petitioner and Appellee



v.



I.V., a child; A.E., potential father;

John Doe, potential father, 		Respondents



         and



T.V., mother,                                                                      Respondent and Appellant 







No. 20180057







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judicial Referee.



AFFIRMED.



Per Curiam.



Pam H. Ormand, Assistant State’s Attorney, Fargo, ND, for petitioner and appellee; submitted on brief.



E. Jane Sundby, Fargo, ND, for respondent and appellant; submitted on brief.

Interest of S.B. and I.V.

Nos. 20180056 and 20180057



Per Curiam.

[¶1]	
T.V. appealed from a juvenile court order terminating her parental rights to I.V. and S.B. III. The juvenile court found the children are deprived, the conditions and causes of the deprivation are likely to continue, and the children are suffering or will probably suffer serious harm in the future. On appeal, the mother argues there was not clear and convincing evidence to support a termination of her parental rights. We conclude the juvenile court’s findings are supported by clear and convincing evidence and are not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen